Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST - BNY Mellon Bond Fund On January 10, 2012, BNY Mellon Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased $3,000,000 of 3.875% Senior Notes due 2022 issued by Macy's Retail Holdings, Inc. (CUSIP No.: 55616XAF4) (the "Bonds") at a purchase price of $99.189 per Bond. The Bonds were purchased from Credit Suisse Securities (USA) LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction The following is a list of the syndicate's members: Credit Suisse Securities (USA) LLC J.P. Morgan Securities LLC Merrill Lynch, Pierce, Fenner & Smith Incorporated Goldman, Sachs & Co. U.S. Bancorp Investments, Inc. Wells Fargo Securities, LLC Fifth Third Securities, Inc. PNC Capital Markets LLC BNY Mellon Capital Markets, LLC Citigroup Global Markets Inc. Standard Chartered Bank Loop Capital Markets LLC Samuel A. Ramirez & Company, Inc. The Williams Capital Group, L.P. Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on June 5, 2012. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST - BNY Mellon Bond Fund On February 14, 2012, BNY Mellon Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased $4,750,000 of 4.487% Senior Notes due 2042 issued by Boston Gas Company (CUSIP No.: 100743AJ2) (the "Bonds") at a purchase price of $100 per Bond. The Bonds were purchased from Citigroup Global Markets Inc., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Citigroup Global Markets Inc. HSBC Securities (USA) Inc. UBS Securities LLC Banco Bilbao Vizcaya Argentaria, S.A. Mitsubishi UFJ Securities (USA), Inc. BNY Mellon Capital Markets, LLC Credit Suisse Securities (USA) LLC Lloyds Securities Inc. Mizuho Securities USA Inc. nabSecurities, LLC RBS Securities Inc. UniCredit Bank AG Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on June 5, 2012. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST - BNY Mellon Bond Fund On March 7, 2012, BNY Mellon Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased $3,860,000 of 2.600% Global Notes due September 15, 2017 issued by Hewlett Packard Co. (CUSIP No.: 428236BW2) (the "Bonds") at a purchase price of $99.985 per Bond. The Bonds were purchased from Merrill Lynch, Pierce, Fenner & Smith Incorporated, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: BNP Paribas Securities Corp. Citigroup Global Markets Inc. HSBC Securities (USA) Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated BNY Mellon Capital Markets, LLC Credit Suisse Securities (USA) LLC Deutsche Bank Securities Inc. ING Financial Markets LLC RBC Capital Markets, LLC RBS Securities Inc. Santander Investment Securities Inc. SG Americas Securities, LLC Standard Chartered Bank U.S. Bancorp Investments, Inc. UBS Securities LLC Wells Fargo Securities, LLC Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on June 5, 2012. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST - BNY Mellon Corporate Bond Fund On March 7, 2012, BNY Mellon Corporate Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased $250,000 of 2.600% Global Notes due September 15, 2017 issued by Hewlett Packard Co. (CUSIP No.: 428236BW2) (the "Bonds") at a purchase price of $99.985 per Bond. The Bonds were purchased from Merrill Lynch, Pierce, Fenner & Smith Incorporated, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: BNP Paribas Securities Corp. Citigroup Global Markets Inc. HSBC Securities (USA) Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated BNY Mellon Capital Markets, LLC Credit Suisse Securities (USA) LLC Deutsche Bank Securities Inc. ING Financial Markets LLC RBC Capital Markets, LLC RBS Securities Inc. Santander Investment Securities Inc. SG Americas Securities, LLC Standard Chartered Bank U.S. Bancorp Investments, Inc. UBS Securities LLC Wells Fargo Securities, LLC Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on June 5, 2012. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST - BNY Mellon Intermediate Bond Fund On March 7, 2012, BNY Mellon Intermediate Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased $3,495,000 of 2.20% Senior Notes due 2017 issued by The Kroger Co. (CUSIP No.: 501044CP4) (the "Bonds") at a purchase price of $100 per Bond. The Bonds were purchased from U.S. Bancorp Investments, Inc., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Merrill Lynch, Pierce, Fenner & Smith Incorporated Mitsubishi UFJ Securities (USA), Inc. U.S. Bancorp Investments, Inc. Citigroup Global Markets Inc. BNY Mellon Capital Markets, LLC Fifth Third Securities, Inc. PNC Capital Markets LLC Drexel Hamilton, LLC Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on June 5, 2012. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST - BNY Mellon Asset Allocation Fund On February 14, 2012, BNY Mellon Asset Allocation Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased $250,000 of 4.487% Senior Notes due 2042 issued by Boston Gas Company (CUSIP No.: 100743AJ2) (the "Bonds") at a purchase price of $100 per Bond. The Bonds were purchased from Citigroup Global Markets Inc., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLCreceived no benefit in connection with the transaction. The following is a list of the syndicate's members: Citigroup Global Markets Inc. HSBC Securities (USA) Inc. UBS Securities LLC Baco Bilbao Vizcaya Argentaria, S.A. Mitsubishi UFJ Securities (USA), Inc. BNY Mellon Capital Markets, LLC Credit Suisse Securities (USA) LLC Lloyds Securities Inc. Mizuho Securities USA Inc. nabSecurities, LLC RBS Securities Inc. UniCredit Bank AG Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on June 5, 2012. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST - BNY Mellon Asset Allocation Fund On March 7, 2012, BNY Mellon Asset Allocation Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased $190,000 of 2.600% Global Notes due September 15, 2017 issued by Hewlett Packard Co. (CUSIP No.: 428236BW2) (the "Bonds") at a purchase price of $99.985 per Bond. The Bonds were purchased from Merrill Lynch, Pierce, Fenner & Smith Incorporated, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: BNP Paribas Securities Corp. Citigroup Global Markets Inc. HSBC Securities (USA) Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated BNY Mellon Capital Markets, LLC Credit Suisse Securities (USA) LLC Deutsche Bank Securities Inc. ING Financial Markets LLC RBC Capital Markets, LLC RBS Securities Inc. Santander Investment Securities Inc. SG Americas Securities, LLC Standard Chartered Bank U.S. Bancorp Investments, Inc. UBS Securities LLC Wells Fargo Securities, LLC Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on June 5, 2012. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST - BNY Mellon New York Intermediate Tax-Exempt Bond Fund On June 26, 2012, BNY Mellon New York Intermediate Tax-Exempt Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 3,000 units of New York State Environmental Facilities Corporation - State Clean Water and Drinking Water Revolving Funds Revenue Bonds (New York City Municipal Water Finance Authority Projects – 5.00% Second Resolution Bonds), Series 2012D, due 6/15/2023 (CUSIP No.: 64986AW98) (the "Bonds") at a purchase price of $117.17 per Bond. The Bonds were purchased from Jefferies, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLCreceived no benefit in connection with the transaction. The following is a list of the syndicate's members: Jefferies Estrada Hinojosa & Company, Inc. Barclays Capital Inc. BNY Mellon Capital Markets, LLC Blaylock Robert Van, LLC CastleOak Securities, L.P. Citigroup Global Markets Inc. Fidelity Capital Markets George K. Baum & Company Goldman, Sachs & Co. Guggenheim Securities, LLC Janney Montgomery Scott J.P. Morgan Securities LLC KeyBanc Capital Markets Lebenthal & Co., LLC Loop Capital Markets, LLC Merrill Lynch, Pierce, Fenner & Smith Incorporated Mesirow Financial Inc. Morgan Stanley & Co. LLC M.R. Beal & Company Prager & Co., LLC Ramirez & Co., Inc. Raymond James/Morgan Keegan RBC Capital Markets, LLC Rice Financial Products Company Rockfleet Financial Services, Inc. Roosevelt & Cross Inc. Siebert Brandford Shank & Co., L.L.C. Stifel Nicolaus & Company, Inc. The Williams Capital Group, L.P. Wells Fargo Securities, LLC Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on September 11, 2012. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST - BNY Mellon Corporate Bond Fund On April 10, 2012, BNY Mellon Corporate Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 1,000 units of 3.40% Senior Notes due 2022 issued The Kroger Co. (CUSIP No.: 501044CQ2) (the "Bonds") at a purchase price of $99.355 per Bond. The Bonds were purchased from Citigroup Global Markets Inc., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Citigroup Global Markets Inc. Goldman, Sachs & Co. RBS Securities Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated U.S. Bancorp Investments, Inc. Wells Fargo Securities, LLC BNY Mellon Capital Markets, LLC Fifth Third Securities, Inc. PNC Capital Markets LLC RBC Capital Markets, LLC CastleOak Securities, L.P. The Williams Capital Group, L.P. Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on September 11, 2012. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST - BNY Mellon Corporate Bond Fund On June 19, 2012, BNY Mellon Corporate Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 2,000 units of 2.70% Senior Notes due 2023 issued by Occidental Petroleum Corporation (CUSIP No.: 674599CE3) (the "Bonds") at a purchase price of $99.739 per Bond. The Bonds were purchased from Merrill Lynch, Pierce, Fenner & Smith Incorporated, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: J.P. Morgan Securities LLC Merrill Lynch, Pierce, Fenner & Smith Incorporated Wells Fargo Securities, LLC Barclays Capital Inc. Citigroup Global Markets Inc. BNY Mellon Capital Markets, LLC HSBC Securities (USA) Inc. Mitsubishi UFJ Securities (USA), Inc. Mizuho Securities USA Inc. Morgan Stanley & Co. LLC Scotia Capital (USA) Inc. SMBC Nikko Capital Markets Limited UBS Securities LLC U.S. Bancorp Investments, Inc. PNC Capital Markets LLC Banca IMI S.p.A. SG Americas Securities, LLC Standard Chartered Bank Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on September 11, 2012. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST - BNY Mellon Corporate Bond Fund On May 24, 2012, BNY Mellon Corporate Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 1,000 units of 3.100% Notes due 2022 issued by United Technologies Corporation (CUSIP No.: 913017BV0) (the "Bonds") at a purchase price of $99.923 per Bond. The Bonds were purchased from Merrill Lynch, Pierce, Fenner & Smith Incorporated, a member of the underwriting syndicate of whichBNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Merrill Lynch, Pierce, Fenner & Smith Incorporated HSBC Securities (USA) Inc. J.P. Morgan Securities LLC BNP Paribas Securities Corp. Citigroup Global Markets Inc. Deutsche Bank Securities Inc. Goldman, Sachs & Co. RBS Securities Inc. The Williams Capital Group, L.P. Banca IMI S.p.A. Barclays Capital Inc. BNY Mellon Capital Markets, LLC Commerz Markets LLC Mitsubishi UFJ Securities (USA), Inc. RBC Capital Markets, LLC Santander Investment Securities Inc. Standard Chartered Bank SMBC Nikko Capital Markets Limited BMO Capital Markets Corp. China International Capital Corporation Hong Kong Securities Limited (with CICC US Securities, Inc. acting as its selling agent in the United States) UniCredit Capital Markets LLC Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on September 11, 2012. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST - BNY Mellon Intermediate Bond Fund On June 26, 2012, BNY Mellon Intermediate Bond Fund, a series of BNY Mellon Funds Trust (the "Fundt"), purchased 9,500 units of 2.450% Secured Notes, Series GG, due July 15, 2024, issued by Private Export Funding Corporation (CUSIP No.: 742651DP4) (the "Bonds") at a purchase price of $99.627 per Bond. The Bonds were purchased from Greenwich Capital, Inc., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: BNP Paribas Securities Corp. RBS Securities Inc. BNY Mellon Capital Markets, LLC Merrill Lynch, Pierce, Fenner & Smith Incorporated Citigroup Global Markets Inc. FTN Financial Securities Corp. HSBC Securities (USA) Inc. J.P. Morgan Securities LLC Mitsubishi UFJ Securities (USA), Inc. Natixis Securities Americas LLC R.W. Pressprich & Co. The Williams Capital Group, L.P. U.S. Bancorp Investments, Inc. Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at aBoard meeting held on September 11, 2012. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST - BNY Mellon Intermediate U.S. Government Fund On June 26, 2012, BNY Mellon Intermediate U.S. Government Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 500 units of 2.450% Secured Notes, Series GG, due July 15, 2024, issued by Private Export Funding Corporation (CUSIP No.: 742651DP4) (the "Bonds") at a purchase price of $99.627 per Bond. The Bonds were purchased from Greenwich Capital, Inc., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: BNP Paribas Securities Corp. RBS Securities Inc. BNY Mellon Capital Markets, LLC Merrill Lynch, Pierce, Fenner & Smith Incorporated Citigroup Global Markets Inc. FTN Financial Securities Corp. HSBC Securities (USA) Inc. J.P. Morgan Securities LLC Mitsubishi UFJ Securities (USA), Inc. Natixis Securities Americas LLC R.W. Pressprich & Co. The Williams Capital Group, L.P. U.S. Bancorp Investments, Inc. Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on September 11, 2012. These materials include additional information about the terms of the transaction.
